Exhibit 10.21

 

Highland Hospitality Corporation

Compensation for Non-Employee Directors

 

For fiscal year 2006, we paid the Chairman of our Board of Directors an annual
fee of $250,000. We paid each of our directors (other than Messrs. Wardinski and
Francis) who did not serve as the chairman of one of our committees a director’s
fee of $20,000. We paid each director who served as a committee chairman, other
than our Audit Committee chairman, a director’s fee of $25,000. The director who
served as our Audit Committee chairman was paid a director’s fee of $30,000. We
paid each director, other than our Chairman and Mr. Francis, an additional
$1,500 fee per Board or committee meeting attended (or $500 per telephonic
meeting), except that committee chairpersons were paid $2,500 per committee
meeting attended. Directors who are officers or employees receive no additional
compensation as directors. In addition, we reimburse all directors for
reasonable out-of-pocket expenses incurred in connection with their services on
the Board.

 

Each of our non-employee directors serving at the time of our 2006 Annual
Meeting of Stockholders, other than Mr. Wardinski, received a grant of 2,000
vested shares of common stock at the time of the meeting of the Board
immediately following the Annual Meeting of Stockholders.

 

In January 2007, the Compensation Policy Committee and Board of Directors
increased certain elements of director compensation for fiscal year 2007. For
fiscal year 2007, we will pay each of our directors (other than Messrs.
Wardinski and Francis) who does not serve as the chairman of one of our
committees a director’s fee of $30,000. We will continue to pay the Chairman of
our Board of Directors an annual fee of $250,000. The director who serves as our
Audit Committee chairman will be paid a director’s fee of $42,000. The director
who serves as our Compensation Policy Committee chairman will be paid a
director’s fee of $37,500. The director who serves as our Nominating and
Corporate Governance Committee chairman will be paid a director’s fee of
$36,000. We will continue to pay each director, other than our Chairman and
Mr. Francis, an additional $1,500 fee per Board or committee meeting attended
(or $500 per telephonic meeting), except that committee chairpersons will be
paid $2,500 per committee meeting attended. In addition, each of our
non-employee directors serving at the time of our 2007 Annual Meeting of
Stockholders will receive a grant of 2,000 vested shares of common stock at the
time of the meeting of the Board immediately following the Annual Meeting of
Stockholders. Finally, we granted Mr. Wardinski 100,000 shares of restricted
stock, which will vest in equal tranches over four years, conditioned on
continued service to the Company.